DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 1-6 and 8) and process (claim 7), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps practically performable by mental process (i.e., observation, evaluation, judgement, and/or opinion), certain methods of human activity (i.e., interpersonal interaction, including teaching and following instructions), and/or mathematical concepts (i.e., mathematical calculations) which includes: obtain a set of answer times required by a subject to accomplish a task of answering a plurality of questions, the task being imposed on the subject as intellectual work; calculate an evaluation value related to a depth of concentration of the subject in a concentrated state using the set of answer times obtained, based on a model in which the subject is in the concentrated state or an unconcentrated state during the intellectual work; and output evaluation value information indicating the evaluation value calculated; wherein the concentrated state includes: a first deepest concentration which is a mixture of a working state and a briefly interrupted state; and a second deepest concentration which is a mixture of the working state and the briefly interrupted state and in which the subject is less deeply concentrated than in the first deepest concentration, and calculate, as the evaluation value, a ratio of a time of first deepest concentration in which the subject is in the first deepest concentration to a time of concentration in which the subject is in the concentrated state; wherein 9Application No. Not Yet AssignedDocket No.: 070469-0900 the time of concentration is a sum of the time of first deepest concentration and a time of second deepest concentration in which the subject is in the second deepest concentration; generate, using the set of answer times, an answer time distribution indicating a total number of answers obtained in each of the 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the invention as comprising a device, comprising: an obtainment unit; an evaluation unit; an output unit; a distribution generation unit; a fitting unit; and a calculation unit configured to perform the judicial exception above; and a non-transitory computer-readable recording medium storing a program configured to cause a computer to execute the judicial exception above) are recited so generically (no details whatsoever are provided other than that it is a “device” comprising an individual “unit”, or a “non-transitory computer-readable medium storing a program configured to cause a computer to execute” to perform a result-based abstract idea) that it represents no more than mere instructions to apply the judicial exceptions on a computer. This is evidenced by Applicant’s specification (par. 0042) which discloses the invention as implemented by a general-purpose computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Additionally, claim 7 includes no additional elements, and the claim is interpreted as entirely an abstract idea as provided in Prong 1 above.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained in prong 2 above, to the extent the claim includes additional elements (claim 7 does not include any additional elements), they are recited at a high level of generality, with no apparent particular machine or improvement to technology, in order to perform the identified abstract ideas of performing various mental processes, organizing human activity, and mathematical concepts, in a particular field of use. Furthermore, the recited additional elements merely automate a process (i.e., performing each step by a “unit” or “computer”) that as identified above amounts to a series of mental steps, interpersonal interactions between a coach and trainee, and mathematical concepts by various calculations. The Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLCv. latric Sys., 839 F.3d Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  Thus, the recitation of these additional elements is merely automating a manual process in a generic sense.  Furthermore, the generic nature of the additional elements is evidenced by the specification of the present application (par. 0042) describing the invention implemented by a “general purpose computer”.   Moreover, the generic manner in which a computer features (par. 0042, for example) are disclosed in the Applicant’s written description indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Therefore, the claim is not directed to significantly more than the abstract idea.
Therefore, claims 1-8 are not directed to patent eligible subject matter.

Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  JP 2014-186289 A to OBAYASHI.  
Regarding claim 1, OBAYASHI teaches an intellectual productivity evaluation device (see English translation, pg. 1: Intelligent productivity analysis apparatus), comprising: 
an obtainment unit configured to obtain a set of answer times required by a subject to accomplish a task of answering a plurality of questions, the task being imposed on the subject as intellectual work (see English translation, pg. 4: A program that causes a computer to function as an evaluation device that measures the answering time up to the time point input to the device for each question and analyzes the concentration of the subject using the statistics of the answering time); 

an output unit configured to output evaluation value information indicating the evaluation value calculated by the evaluation unit (see English translation, pg. 11: evaluation values calculated are displayed on presentation device).
Regarding claim 7, OBAYASHI further teaches an intellectual productivity evaluation method (see rationale for claim 1 above, incorporated herein by reference), comprising: 
obtaining a set of answer times required by a subject to accomplish a task of answering a plurality of questions, the task being imposed on the subject as intellectual work (see rationale for claim 1 above, incorporated herein by reference); 
calculating an evaluation value related to a depth of concentration of the subject in a concentrated state using the set of answer times obtained based on a model in which the subject is in the concentrated state or an unconcentrated state during the intellectual work (see rationale for claim 1 above, incorporated herein by reference); and 
outputting evaluation value information indicating the evaluation value calculated (see rationale for claim 1 above).
Regarding claim 8, OBAYASHI further teaches a non-transitory computer-readable recording medium storing a program configured to cause a computer to execute the intellectual productivity evaluation method according to claim 7  (see rationale for claim 1 above, incorporated herein by reference).
Conclusion

	Additional prior art deemed relevant to the disclosed invention but not relied upon in the rejection above is cited in the attached FORM 892, including: US 2017/0188926 to OBAYASHI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715